                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


CURTIS TEMPLE,                                         CIV. 21-5036-JLV

                   Plaintiff,
                                                            ORDER
    vs.

JEREMY LANGDEAU and
SHAWN RICHARDS,

                   Defendants.


      Plaintiff Curtis Temple filed a verified complaint and motion for a

temporary restraining order (“TRO”). (Dockets 1 & 2). Plaintiff’s motion for a

TRO is accompanied by a memorandum and affidavits with attached exhibits.

(Dockets 3 through 12). Mr. Temple’s complaint alleges three causes of action

against the defendants Jeremy Langdeau and Shawn Richards, Director of the

Oglala Sioux Tribe Land Office, individually. (Docket 1 at p. 2). Count I of the

complaint alleges the defendants committed fraud and deceit against Mr.

Temple by falsely representing to Mr. Temple that his cattle trespassed onto

Oglala Sioux tribal land. Id. at p. 10. Relying on the defendants’ allegedly false

representations, Mr. Temple states he paid $67,734 in December 2020 for the

return of his cattle. Id. Count II alleges the defendants subsequently

trespassed onto land owned by Mr. Temple within the boundaries of the Pine

Ridge Indian Reservation. Id. at pp. 10-11. Count III alleges the defendants

committed theft when they entered onto Mr. Temple’s privately owned land and

removed his cattle from that land. Id. at p. 11-12. Mr. Temple alleges some of
these cattle were eventually sold to Mr. Langdeau. Id. at p. 2. He seeks a TRO

to enjoin the defendants from selling more of his cattle at a scheduled public

sale on July 1, 2021. (Docket 2 at p. 17; see also Docket 2-1). Mr. Temple

asserts the court has federal question subject matter jurisdiction pursuant to

28 U.S.C. § 1331. (Docket 1 at p. 1).

      “Federal courts are not courts of general jurisdiction and have only the

power that is authorized by Article III of the Constitution and statutes enacted

by Congress pursuant thereto.” Winnebago Tribe of Nebraska v. Babbitt, 915

F. Supp. 157, 162 (D.S.D. 1996) (quoting Marine Equipment Management Co.

v. United States, 4 F.3d 643, 646 (8th Cir. 1993)) (internal quotation marks

omitted). “The threshold inquiry in every federal case is whether the court has

jurisdiction[,] and the Eighth Circuit has admonished district judges to be

attentive to a satisfaction of jurisdictional requirements in all cases.” Id.

(quoting Rock Island Millwork Co. v. Hedges-Gough Lumber Co., 337 F.2d 24,

26-27 (8th Cir. 1964) (internal quotation marks omitted); see also Oglala Sioux

Tribe v. Schwarting, 894 F. Supp. 2d 1195, 1198 (8th Cir. 2012) (“It is well

established that a court has a special obligation to consider whether it has

subject-matter jurisdiction in every case.”).

      Federal statute confers original jurisdiction on federal district courts over

“all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. “For a case to arise ‘under the Constitution, laws,

or treaties of the United States,’ . . . a right or immunity created by the

Constitution or laws of the United States must be an essential element of the
                                        2
plaintiff’s cause of action.” U.S. ex rel. Kishell v. Turtle Mountain Housing

Authority, 816 F.2d 1273, 1275 (8th Cir. 1987). It is not enough to create

federal subject matter jurisdiction simply that “a case involves an Indian party

or contract or tribal or individual Indian property, or . . . arises in Indian

country.” COHEN’S HANDBOOK OF FEDERAL INDIAN LAW § 7.04[1][a] (Nell Jessup

Newton ed., 2012); see also Weeks Constr., Inc. v. Oglala Sioux Hous. Auth.,

797 F.2d 668, 672 (8th Cir. 1986). The interpretation of federal law must be

central to the resolution of the case. See Longie v. Spirit Lake Tribe, 400 F.3d

586, 590 (8th Cir. 2005).

      Here, Mr. Temple, an enrolled member of the Oglala Sioux Tribe, filed his

complaint against two individuals, Mr. Langdeau and Mr. Richards, seeking

injunctive relief and damages. See Docket 1 at pp. 2 & 13-14. Mr. Temple’s

ranch land where the actions giving rise to his claims allegedly occurred is

located within the boundaries of the Pine Ridge Indian Reservation, in Indian

country. See id. at p. 11. However, Mr. Temple “does not contend that

resolution of this suit revolves around any particular disputed issue of federal

law.” Schwarting, 894 F. Supp. 2d at 1201 (emphasis omitted). In fact, he

asserts the “round up and forced sale” of his cattle “without a lawful notice of

trespassing or notice of impoundment” violates an Oglala Sioux Tribe livestock

ordinance. (Docket 2 at pp. 9-10). Furthermore, all three causes of action

alleged by Mr. Temple in his complaint—fraud and deceit, trespass and

conversion—are common law tort claims. Because it is well established “[t]here

is no federal general common law,” to the extent any of Mr. Temple’s claims are
                                       3
viable, they arise under tribal law, not federal law. Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938). Finally, having not identified any state or federal

action underlying any of his claims, Mr. Temple’s bare assertion that federal

question subject matter jurisdiction exists because his “federal due process

rights have been violated” cannot salvage his complaint in federal court.

(Docket 1 at p. 1).

      “In sum, the outcome of this case would not be controlled or conditioned

by federal law,” but rather tribal law. Schwarting, 894 F. Supp. 2d at 1202.

Therefore, the court finds it does not have federal question subject matter

jurisdiction over this case. See Runs After v. U.S., 766 F.2d 347, 352 (8th Cir.

1985) (affirming that the “resolution of . . . disputes involving questions of

interpretation of . . . tribal law is not within the jurisdiction of the district

court”). Accordingly, it is

      ORDERED that Curtis Temple’s motion for a temporary restraining order

(Docket 2) is denied.

      IT IS FURTHER ORDERED that the complaint in this case (Docket 1) is

dismissed without prejudice for lack of subject matter jurisdiction.

      Dated June 29, 2021.

                                 BY THE COURT:

                                 /s/ Jeffrey L. Viken
                                 JEFFREY L. VIKEN
                                 UNITED STATES DISTRICT JUDGE




                                           4
